 

Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

I. PARTIES AND DATE.

 

This Second Amendment to Lease (the “Amendment”) dated February 22, 2005, is by
and between IRVINE TECHNOLOGY PARTNERS III, a California general partnership
(“Landlord”), and STANDARD PACIFIC CORP., a Delaware corporation (“Tenant”).

 

II. RECITALS.

 

On November 1, 1999, Landlord and Tenant entered into a lease for space in a
building located at 15326 Alton Parkway, Irvine, California (the “Alton Parkway
Premises”), which lease was amended by a First Amendment to Lease dated July 7,
2000 (as amended, the “Lease”).

 

Landlord and Tenant each desire to modify the Lease to add approximately 25,548
rentable square feet of space in a building located at 26 Technology Drive,
Irvine, California, more particularly described on EXHIBIT A attached to this
Amendment and herein referred to as the “Technology Drive Premises”, to adjust
the Basic Rent, and to make such other modifications as are set forth in “III.
MODIFICATIONS” next below.

 

III. MODIFICATIONS.

 

A. Building. All references to the “Building” in the Lease shall be amended to
refer to the two (2) buildings located at 15326 Alton Parkway, Irvine,
California (the “Alton Parkway Building”) and at 26 Technology Drive, Irvine,
California (the “Technology Drive Building”), either collectively or
individually as the context may reasonably require.

 

B. Premises. From and after the “Commencement Date for the Technology Drive
Premises” (as hereafter defined), the Technology Drive Premises together with
the Alton Parkway Premises shall collectively constitute the “Premises” under
the Lease.

 

C. Basic Lease Provisions. The Basic Lease Provisions are hereby amended as
follows:

 

1. Effective as of the Commencement Date for the Technology Drive Premises, Item
1 shall be deleted in its entirety and substituted therefor shall be the
following:

 

“1. Premises: The Premises are more particularly described in Section 2.1.

 

Address of Buildings:   

15326 Alton Parkway, Irvine, California

26 Technology Drive, Irvine, California”

 

2. Item 4 is hereby amended by adding the following:

 

“Estimated Commencement Date for the Technology Drive Premises: July 1, 2005.

 

“Commencement Date for the Technology Drive Premises” shall mean the earlier of
(a) the date upon which all relevant governmental authorities have approved the
“Tenant Improvements” described in the Work Letter attached to this Amendment in
accordance with applicable building codes, as evidenced by the issuance of a
temporary or final certificate of occupancy from the City of Irvine for the
Technology

 

1



--------------------------------------------------------------------------------

Drive Premises (but in no event earlier than the Estimated Commencement Date),
or (b) the date Tenant acquires possession or commences use of the Technology
Drive Premises for any purpose other than Tenant’s right of early entry pursuant
to the provisions of Article I.H of the Work Letter attached hereto. Prior to
Tenant’s taking possession of the Technology Drive Premises, the parties shall
memorialize on a form provided by Landlord the actual Commencement Date for the
Technology Drive Premises.

 

If Landlord, for any reason whatsoever, cannot deliver possession of the
Technology Drive Premises to Tenant on or before the Estimated Commencement Date
for the Technology Drive Premises, this Amendment shall not be void or voidable
nor shall Landlord be liable to Tenant for any resulting loss or damage.
However, Tenant shall not be liable for any rent and the Commencement Date for
the Technology Drive Premises shall not occur until Landlord delivers possession
of the Technology Drive Premises and the Technology Drive Premises are in fact
available for Tenant’s occupancy with any Tenant Improvements that have been
approved as per Subsection (a) above, except that if Landlord’s failure to so
deliver possession of the Estimated Commencement Date for the Technology Drive
Premises is attributable to any action or inaction by Tenant (including without
limitation any Tenant Delay described in the Work Letter) then the Commencement
Date for the Technology Drive Premises shall not be advanced to the date on
which possession of the Technology Drive Premises is tendered to Tenant, and
Landlord shall be entitled to full performance by Tenant (including the payment
of rent) from the date Landlord would have been able to deliver the Technology
Drive Premises to Tenant but for Tenant’s delay(s).”

 

3. Item 5 is hereby deleted in its entirety and substituted therefor shall be
the following:

 

“5. Lease Term: The Term of this Lease shall expire at midnight on July 31,
2012.”

 

4. Item 6 is hereby amended by adding the following:

 

“Basic Rent for the Technology Drive Premises:

 

Commencing on the Commencement Date for the Technology Drive Premises, the Basic
Rent for the Technology Drive Premises shall be Thirty Three Thousand Two
Hundred Twelve Dollars ($33,212.00) per month, based on $1.30 per rentable
square foot.

 

Commencing twelve (12) months following the Commencement Date for the Technology
Drive Premises, the Basic Rent for the Technology Drive Premises shall be Thirty
Four Thousand Four Hundred Ninety Dollars ($34,490.00) per month, based on $1.35
per rentable square foot.

 

Commencing twenty-four (24) months following the Commencement Date for the
Technology Drive Premises, the Basic Rent for the Technology Drive Premises
shall be Thirty Five Thousand Seven Hundred Sixty-Seven Dollars ($35,767.00) per
month, based on $1.40 per rentable square foot.

 

2



--------------------------------------------------------------------------------

Commencing thirty-six (36) months following the Commencement Date for the
Technology Drive Premises, the Basic Rent for the Technology Drive Premises
shall be Thirty Seven Thousand Forty-Five Dollars ($37,045.00) per month, based
on $1.45 per rentable square foot.

 

Commencing forty-eight (48) months following the Commencement Date for the
Technology Drive Premises, the Basic Rent for the Technology Drive Premises
shall be Thirty Eight Thousand Three Hundred Twenty-Two Dollars ($38,322.00) per
month, based on $1.50 per rentable square foot.

 

Commencing sixty (60) months following the Commencement Date for the Technology
Drive Premises, the Basic Rent for the Technology Drive Premises shall be Thirty
Nine Thousand Five Hundred Ninety-Nine Dollars ($39,599.00) per month, based on
$1.55 per rentable square foot.

 

Commencing seventy-two (72) months following the Commencement Date for the
Technology Drive Premises, the Basic Rent for the Technology Drive Premises
shall be Forty Thousand Eight Hundred Seventy-Seven Dollars ($40,877.00) per
month, based on $1.60 per rentable square foot.

 

Basic Rent for the Alton Parkway Premises:

 

Commencing April 1, 2010, the Basic Rent for the Alton Parkway Premises shall be
the “Fair Market Rental” (as hereafter defined). If the parties are unable to
reach agreement concerning the Fair Market Rental for the Alton Parkway Premises
within the prior thirty (30) days, then not later than January 1, 2010, Landlord
shall notify Tenant in writing of the Basic Rent for the Alton Parkway Premises
that would reflect the prevailing market rental rate for a 28-month renewal of
comparable space in the Irvine Spectrum (together with any increases thereof
during the extension period) as of the commencement of the extension period for
the Alton Parkway Premises (“Landlord’s Determination”). Should Tenant disagree
with the Landlord’s Determination, then Tenant shall, not later than twenty (20)
days thereafter, notify Landlord in writing of Tenant’s determination of those
prevailing market rental terms (“Tenant’s Determination”).

 

Within ten (10) days following delivery of the Tenant’s Determination, the
parties shall attempt to agree on an appraiser to determine the Fair Market
Rental. If the parties are unable to agree in that time, then each party shall
designate an appraiser within ten (10) days thereafter. Should either party fail
to so designate an appraiser within that time, then the appraiser designated by
the other party shall determine the Fair Market Rental. Should each of the
parties timely designate an appraiser, then the two appraisers so designated
shall appoint a third appraiser who shall, acting alone, determine the Fair
Market Rental for the Alton Parkway Premises. Any appraiser designated hereunder
shall have an MAI certification with not less than five (5) years experience in
the valuation of commercial industrial buildings in Orange County, California.

 

Within thirty (30) days following the selection of the appraiser and such
appraiser’s receipt of the Landlord’s Determination and the Tenant‘s
Determination, the appraiser shall determine whether Landlord’s Determination or
Tenant’s Determination more accurately reflects the prevailing market rental
rate for the 28-month renewal of the Lease for

 

3



--------------------------------------------------------------------------------

the Alton Parkway Premises, as reasonably extrapolated to the commencement of
the extension period as to the Alton Parkway Premises. Accordingly, either the
Landlord’s Determination or the Tenant’s Determination shall be selected by the
appraiser as the “Fair Market Rental” for the extension period. In making such
determination, the appraiser shall consider rental comparables for the Project
and for similarly improved space (that is, 100% “office” space with 4-sided
“glass” walls) in the Irvine Spectrum, with appropriate adjustment for location,
proximity of amenities and quality of project, including factors for market
tenant improvement allowances then being granted for lease renewals, but the
appraiser shall not attribute any factor for brokerage commissions in making its
determination of the Fair Market Rental. At any time before the decision of the
appraiser is rendered, either party may, by written notice to the other party,
accept the Determination submitted by the other party, in which event such terms
shall be deemed adopted as the agreed Fair Market Rental. The fees of the
appraiser(s) shall be borne entirely by the party whose determination of the
Fair Market Rental was not accepted by the appraiser.

 

Within twenty (20) days after the determination of the Fair Market Rental,
Landlord shall prepare an appropriate amendment to the Lease for the extension
period as to the Alton Parkway Premises, and Tenant shall execute and return
same to Landlord within ten (10) days after Tenant’s receipt of same. Should the
Fair Market Rental not be established by the commencement of the extension
period as to the Alton Parkway Premises, then Tenant shall continue paying rent
at the rate in effect during the month of March, 2010, and a lump sum adjustment
shall be made promptly upon the determination of the Fair Market Rental.

 

5. Effective as of the Commencement Date for the Technology Drive Premises, Item
8 shall be deleted in its entirety and substituted therefor shall be the
following:

 

“8. Floor Area of Premises: Approximately 58,169 rentable square feet, comprised
of the following:

 

Alton Parkway Premises – approximately 32,621 rentable square feet; and
Technology Drive Premises – approximately 25,548 rentable square feet”

 

6. Item 12 is hereby amended by deleting Landlord’s address for payments and
notices and substituted therefor shall be the following:

 

“LANDLORD

 

THE IRVINE COMPANY

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Senior Vice President, Operations

Irvine Office Properties

 

with a copy of notices to:

 

THE IRVINE COMPANY

550 Newport Center Drive

 

 

4



--------------------------------------------------------------------------------

Newport Beach, CA 92660

  Attn:  Vice President, Operations

        Irvine Office Properties, Technology Portfolio”

 

7. Effective as of the Commencement Date for the Technology Drive Premises, Item
14 shall be deleted in its entirety and substituted therefor shall be the
following:

 

“14. Vehicle Parking Spaces: Two Hundred Twenty Two (222) on an unassigned and
unreserved basis, except that upon Tenant’s request, Landlord shall designate
ten (10) of said spaces (in a location in close proximity to the Alton Parkway
Building’s main entry) and ten (10) of said spaces (in a location in close
proximity to the Technology Drive Building’s main entry), which twenty (20)
spaces so designated shall be marked “visitor.”

 

D. Section 2.4 Landlord’s Responsibilities. The provisions of Section 2.4(a) of
the Lease shall be binding on Landlord as to the Technology Drive Building,
provided that all references in said Section 2.4(a) to the “Tenant Improvements”
shall mean that the Tenant Improvements constructed pursuant to the attached
work Letter, and all references to the “Commencement Date” shall mean the
“Commencement Date for the Technology Drive Premises”. The provisions of Section
2.4(b) of the Lease shall be applicable and binding on Landlord as to the
Technology Drive Building for the twelve (12) month period commencing on the
date of Landlord’s tender of possession of the Technology Drive Building to
Tenant. The provisions of Section 2.4(c) of the Lease shall be binding on
Landlord as to both the Alton Parkway Building and the Technology Drive Building
for the Term of this Lease as extended through July 31, 2012.

 

E. Right to Extend the Lease. The provisions of Section 3.3 of the Lease
entitled “Right to Extend this Lease” shall remain in full force and effect with
both of the two (2) successive periods of sixty (60) months therein described
exercisable by Tenant as therein provided, except that the third (3rd) paragraph
of said Section 3.3 is hereby amended to provide that in making its
determination to select either the “Landlord’s Determination” or the “Tenant’s
Determination”, the appraiser shall consider rental comparables for similarly
improved space (that is, 100% “office” space with 4-sided “glass” walls) in the
Irvine Spectrum. The remainder of the provisions of Section 3.3 shall remain
unmodified and in full force and effect.

 

F. Signs. Section 5.2 of the Lease is amended to provide that Tenant shall also
have the right to erect and maintain two (2) exterior “building top” signs on
the Technology Drive Building for Tenant’s name and/or graphics and in locations
designated by Landlord, subject to the terms and conditions of said Section 5.2.
Prior to the Commencement Date for the Technology Drive Premises, Landlord shall
remove the existing “Plaid Brothers” building top sign at its sole cost and
expense. Further, Landlord shall work with Tenant to place directional signage,
at Tenant’s sold cost and expense, in the Common Areas of the Project.

 

G. Maintenance and Repair. In the second line of Section 7.1 of the Lease, the
reference to “the Commencement Date” in the second line thereof shall mean: (1)
with respect to the Alton Parkway Premises, “April 1, 2000,” and (2) with
respect to the Technology Drive Premises, the “Commencement Date for the
Technology Drive Premises.”

 

H. Alterations. The second sentence of the first paragraph of Section 7.3 of the
Lease is deleted and replaced with the following:

 

“Notwithstanding the foregoing, Tenant may make such alterations, additions or
improvements to the Premises costing up to One Hundred Thousand Dollars

 

5



--------------------------------------------------------------------------------

($100,000.00) for each of the Alton Parkway Premises and the Technology Drive
Premises each calendar year of the Term (on a non-cumulative basis) without
Landlord’s consent, provided, however, that any alterations, additions or
improvements which change the basic floor plan of the Premises, which change the
structural or mechanical systems of the Premises, shall require Landlord’s prior
written consent, which shall not be unreasonably withheld.”

 

In the second line of the second paragraph of Section 7.3 of the Lease, the
reference to “the Commencement Date” shall mean: (1) with respect to the Alton
Parkway Premises, “April 1, 2000,” and (2) with respect to the Technology Drive
Premises, the “Commencement Date for the Technology Drive Premises.”

 

I. Restoration. Section 11.1(a)(i) of this Lease is amended to delete the second
parenthetical provision therein contained, and to substitute the following
parenthetical provision:

 

“…(for which Tenant shall be responsible in an amount not to exceed One-Hundred
Thousand Dollars [$100,000.00] for each casualty affecting either the Alton
Parkway Building or the Technology Drive Building);…”

 

J. Conduit and Cabling. Tenant, at its sole cost and expense, shall have the
right to pull its cabling through conduit to be installed by Tenant and
connecting the Alton Park Building and the Technology Drive Building. Such
conduit shall be installed by Tenant in the Common Areas of the Project in
locations and at times reasonably acceptable to Landlord. Tenant shall leave
said conduit in place, but shall remove its cabling from such conduit, prior to
the Expiration Date or sooner termination of the Lease.

 

K. Tenant Improvements for the Technology Drive Premises. Landlord shall
construct the “Tenant Improvements” as defined and in accordance with the
provisions of Exhibit X, Work Letter, attached hereto.

 

IV. GENERAL.

 

A. Effect of Amendments. The Lease shall remain in full force and effect except
to the extent that it is modified by this Amendment.

 

B. Entire Agreement. This Amendment embodies the entire understanding between
Landlord and Tenant with respect to the modifications set forth in “III.
MODIFICATIONS” above and can be changed only by a writing signed by Landlord and
Tenant.

 

C. Counterparts. If this Amendment is executed in counterparts, each is hereby
declared to be an original; all, however, shall constitute but one and the same
amendment. In any action or proceeding, any photographic, photostatic, or other
copy of this Amendment may be introduced into evidence without foundation.

 

D. Defined Terms. All words commencing with initial capital letters in this
Amendment and defined in the Lease shall have the same meaning in this Amendment
as in the Lease, unless they are otherwise defined in this Amendment.

 

E. Corporate and Partnership Authority. If Tenant is a corporation or
partnership, or is comprised of either or both of them, each individual
executing this Amendment for the corporation or partnership represents that he
or she is duly authorized to execute and deliver this Amendment on behalf of the
corporation or partnership and that this Amendment is binding upon the
corporation or partnership in accordance with its terms.

 

F. Attorneys’ Fees. The provisions of the Lease respecting payment of attorneys’
fees shall also apply to this Amendment.

 

6



--------------------------------------------------------------------------------

V. EXECUTION.

 

Landlord and Tenant executed this Amendment on the date as set forth in “I.
PARTIES AND DATE.” above.

 

LANDLORD:

     

TENANT:

         

IRVINE TECHNOLOGY PARTNERS III,

a California general partnership

     

STANDARD PACIFIC CORP.,

a Delaware corporation

By:  

THE IRVINE COMPANY

Its General Partner

            By  

/s/ William R. Halford

      By  

/s/ Jari L. Kartozian

   

William R. Halford

     

Name

 

Jari L. Kartozian

   

President, Office Properties

     

Title

 

Senior Vice President

By  

/s/ Christopher J. Popma

      By  

/s/ Clay A. Halvorsen

   

Christopher J. Popma, Vice President

     

Name

 

Clay A. Halvorsen

   

Operations, Office Properties

     

Title

 

Executive Vice President, General Counsel and Secretary

 

7



--------------------------------------------------------------------------------

 

EXHIBIT X

 

DOLLAR ALLOWANCE

[SECOND GENERATION SPACE]

 

The Tenant Improvement work (herein “Tenant Improvements”) shall consist of any
work required to complete the Technology Drive Premises pursuant to approved
plans and specifications. All of the Tenant Improvement work shall be performed
by the TI Contractor selected by Landlord as provided below, and in accordance
with the procedures and requirements set forth below.

 

I. ARCHITECTURAL AND CONSTRUCTION PROCEDURES

 

  A. Landlord and Tenant have approved the preliminary plan for the Technology
Drive Premises prepared by LPA, Inc. dated February 11, 2005 (the “Preliminary
Plan”), a copy of which approved Preliminary Plan is attached as EXHIBIT X-1
hereto. Not later than five (5) business days following delivery from Landlord,
Tenant shall approve, which approval shall not be unreasonably withheld, an
estimate prepared by Landlord’s construction manager of the cost for which
Landlord estimates that the Tenant Improvements will be completed in accordance
with the approved Preliminary Plan (the “Preliminary Cost Estimate”). Tenant’s
failure to approve the Preliminary Cost Estimate within the above referenced
time period shall constitute a “Tenant Delay” (as defined below).

 

  B. Tenant acknowledges and agrees that the Preliminary Plan and Preliminary
Cost Estimate are predicated upon certain specifications and information
supplied or to be supplied by Tenant to Landlord or Landlord’s architect,
including without limitation Tenant’s final selection of wall and floor
finishes, complete specifications and locations (including load and HVAC
requirements) of Tenant’s equipment and details of all “Non-Standard
Improvements” (as defined below) to be installed in the Technology Drive
Premises (collectively, “Programming Information”). Tenant understands that
final construction documents for the Tenant Improvements shall be predicated on
the Programming Information, and accordingly that such information must be
accurate and complete.

 

  C.

The Tenant Improvements shall incorporate materials and specifications
substantially similar to those materials and specifications currently built out
in the Alton Parkway Premises (herein, the “Standards”). Except as specifically
approved in the Preliminary Plan and/or in the Preliminary Cost Estimate, no
deviations from the Standards (herein, the “Non-Standard Improvements”) shall be
permitted except as requested by Tenant and approved by Landlord (which approval
shall not be unreasonably withheld), provided that Landlord shall in no event be
required to approve any Non-Standard Improvement, not approved in the
Preliminary Plan and/or Preliminary Cost Estimate, if Landlord determines that
such improvement (1) is of a lesser quality than the corresponding Standard, (2)
fails to conform to applicable governmental requirements, (3) requires Building
services beyond the level normally provided to other tenants, (4) would delay
construction of the Tenant Improvements beyond the Estimated Commencement Date
for the Technology Drive Premises and Tenant declines to accept such delay in
writing as a Tenant Delay, or (5) would have an adverse aesthetic impact from
the exterior of the Technology Drive Premises. The Tenant Improvements approved
in the Preliminary Plan and/or in the Preliminary Cost Estimate, whether
“Standard” or “Non-Standard” Improvements, shall be surrendered with the
Technology Drive Premises and shall become the property of the Landlord at the

 



--------------------------------------------------------------------------------

 

Expiration Date or earlier date of termination of this Lease. As of the
Expiration Date or earlier termination of this Lease, Landlord shall have the
right to require Tenant to remove any “Non-Standard Improvements” approved by
Landlord subsequent to the Preliminary Plan and/or Preliminary Cost Estimate.
Notwithstanding the foregoing provisions of the preceding sentence, if at the
time of requesting Landlord’s consent for any such subsequently-approved
Non-Standard Improvements, Tenant shall request in writing whether or not
Landlord shall require such Non-Standard Improvements to be removed as of the
Expiration Date or earlier termination of this Lease, then Landlord’s right to
require Tenant to remove such Non-Standard Improvements shall be exercised, if
at all, at the time of Landlord’s approval thereof.

 

  D. Landlord’s architect and engineers shall prepare and deliver to Tenant
working drawings and specifications (“Working Drawings and Specifications”)
promptly following the execution of this Lease, and Landlord shall deliver the
“Final Cost Estimate” to Tenant promptly following the completion of the
competitive bid process described below. Tenant shall have five (5) business
days from the receipt thereof to approve or disapprove the Working Drawings and
Specifications and the Final Cost Estimate. Tenant shall not unreasonably
withhold or delay its approval, and any disapproval or requested modification
shall be limited to items not contained in the approved Preliminary Plan or
Preliminary Cost Estimate. In no event shall Tenant disapprove the Final Cost
Estimate if it does not exceed the approved Preliminary Cost Estimate. Should
Tenant disapprove the Working Drawings and Specifications and the Final Cost
Estimate, such disapproval shall be accompanied by a detailed list of revisions.
Any revision requested by Tenant and accepted by Landlord shall be incorporated
into a revised set of Working Drawings and Specifications and Final Cost
Estimate, and Tenant shall, to the extent the revision was accurately made,
approve same in writing within five (5) business days of receipt without further
revision. Tenant’s failure to comply in a timely manner with any of the
requirements of this paragraph shall constitute a Tenant Delay. Without limiting
the rights of Landlord for Tenant Delays as set forth herein, in the event
Tenant has not approved both the Working Drawings and Specifications and the
Final Cost Estimate within sixty (60) days following the date of this Amendment,
then Landlord may, at its option, elect to terminate this Amendment by written
notice to Tenant. In the event Landlord elects to effect such a termination,
Tenant shall, within ten (10) days following demand by Landlord, pay to Landlord
any costs incurred by Landlord in connection with the preparation or review of
plans, construction estimates, price quotations, drawings or specifications
under this Work Letter and for all costs incurred in the preparation and
execution of this Amendment.

 

  E. In the event that Tenant requests in writing a revision in the approved
Working Drawings and Specifications (“Change”), Landlord shall advise Tenant by
written change order as soon as is practical of any increase in the Completion
Cost and/or any Tenant Delay such Change would cause. Tenant shall approve or
disapprove such change order in writing within two (2) business days following
its receipt from Landlord. Tenant’s approval of a Change shall be accompanied by
Tenant’s payment of any resulting increase in the Completion Cost. Landlord
shall have the right to decline Tenant’s request for a Change for any of the
reasons set forth in Article I.C above for Landlord’s disapproval of a
Non-Standard Improvement. It is understood that Landlord shall have no
obligation to interrupt or modify the Tenant Improvement work pending Tenant’s
approval of a change order.

 

  F.

Notwithstanding any provision in the Lease to the contrary, if Tenant fails to
comply with any of the time periods specified in this Work Letter, fails

 



--------------------------------------------------------------------------------

 

otherwise to approve or reasonably disapprove any submittal within five (5)
business days, fails to approve or reasonably disapprove in writing the Working
Drawings and Specifications and the Final Cost Estimate within the time provided
herein, requests any Changes, furnishes inaccurate or erroneous specifications
or other information, or otherwise delays in any manner the completion of the
Tenant Improvements (including without limitation by specifying materials that
are not readily available) or the issuance of an occupancy certificate (any of
the foregoing being referred to in this Lease as a “Tenant Delay”), then Tenant
shall bear any resulting additional construction cost or other expenses, and the
Commencement Date for the Technology Drive Premises shall be deemed to have
occurred for all purposes, including Tenant’s obligation to pay rent, as of the
date Landlord reasonably determines that it would have been able to deliver the
Technology Drive Premises to Tenant but for the collective Tenant Delays. In no
event, however, shall such date be earlier than the Estimated Commencement Date
for the Technology Drive Premises set forth in the Basic Lease Provisions.
Should Landlord determine that the Commencement Date for the Technology Drive
Premises should be advanced in accordance with the foregoing, it shall so notify
Tenant in writing. Landlord’s determination shall be conclusive unless Tenant
notifies Landlord in writing, within five (5) business days thereafter, of
Tenant’s election to contest same by arbitration with JAMS in accordance with
the provisions of Section 22.7 of the Lease. Pending the outcome of such
arbitration proceedings, Tenant shall make timely payment of all rent due under
this Lease based upon the Commencement Date set forth in the aforesaid notice
from Landlord.

 

  G.

Landlord shall submit the Working Drawings and Specifications to a competitive
bidding process involving at least three (3) licensed general contractors. Each
of said three general contractors shall solicit bids from at least three (3)
subcontractors for each major subtrade, including each of the major “finish”
subtrades (e.g., millwork, painting, carpeting, etc.). Such solicitation of bids
for the subtrades shall include bids from those preferred “finish”
subcontractors of Tenant approved by Landlord and listed on EXHIBIT X-1 attached
hereto (the “Tenant’s Finish Subcontractors”), and from those preferred
subcontractors of Tenant for certain of the “systems” work, approved by Landlord
for bid purposes only and listed on EXHIBIT X-2 attached hereto (“Tenant’s
Systems Subcontractors”). Landlord shall provide copies of the bid responses to
Tenant. After adjustments for any inconsistent assumptions to reflect an “apples
to apples” comparison, Landlord shall select the lowest qualified bidder and
that bid so selected shall be referred to as the “Final Cost Estimate”. In the
event Landlord selects other than the lowest bidder, it shall do so based on
commercially reasonable factors reasonably acceptable to Tenant, provided that
Landlord shall have the right to reject any of Tenant’s Systems Subcontractors
from selection, even if said Subcontractor(s) are the lowest bidder, in
Landlord’s sole and absolute discretion. Upon selection of the bidder, Landlord
shall enter into a construction contract with the chosen contractor (the “TI
Contractor”) for construction of the Tenant Improvements in accordance with the
approved and final Working Drawings and Specifications (the “TI Contract”).
Notwithstanding the foregoing, Tenant shall have the right to cause Landlord to
require the TI Contractor to use a Tenant’s Finish Subcontractor for a
particular finish subtrade, on the following terms and conditions: (i) Tenant
shall notify Landlord of its election to so cause a particular Tenant’s Finish
Subcontractor to be so used, if at all, within three (3) business days following
notice from Landlord of the selection of the TI Contractor and submission of the
bid responses to Tenant, and (ii) Tenant shall pay to Landlord, concurrently
with the exercise of said election, the amount (if any) by which the bid of the
Tenant’s Finish Subcontractor exceeds the Final Cost Estimate

 



--------------------------------------------------------------------------------

 

bid of the Subcontractor for the applicable “finish” subtrade. Tenant further
agrees that any delay caused by such Tenant’s Finish Subcontractor (and/or
caused by a Tenant’s Systems Subcontractor accepted by Landlord for the Tenant
Improvement work) in the timely completion of the Tenant Improvement work shall
be deemed to constitute a “Tenant Delay” for purposes of this Work Letter.

 

  H. Landlord shall permit Tenant and its agents to enter the Technology Drive
Premises prior to the Commencement Date for the Technology Drive Premises of the
Lease in order that Tenant may perform the construction or installation of
equipment, furniture, fixtures or network and telecommunication cabling through
its own contractors, and within fourteen (14) days prior to the Commencement
Date for the Technology Drive Premises for move-in, in a manner and upon terms
and conditions and at times satisfactory to Landlord’s representative. The
foregoing license to enter the Technology Drive Premises prior to the
Commencement Date for the Technology Drive Premises is, however, conditioned
upon Tenant’s contractors and their subcontractors and employees working in
harmony and not interfering with the work being performed by Landlord. If at any
time that entry shall cause disharmony or interfere with the work being
performed by Landlord, this license may be withdrawn by Landlord upon
twenty-four (24) hours written notice to Tenant. That license is further
conditioned upon the compliance by Tenant’s contractors with all requirements
imposed by Landlord on third party contractors and subcontractors, including
without limitation the maintenance by Tenant and its contractors and
subcontractors of workers’ compensation and public liability and property damage
insurance in amounts and with companies and on forms satisfactory to Landlord,
with certificates of such insurance being furnished to Landlord prior to
proceeding with any such entry. The entry shall be deemed to be under all of the
provisions of the Lease except as to the covenants to pay rent. Landlord shall
not be liable in any way for any injury, loss or damage which may occur to any
such work being performed by Tenant, the same being solely at Tenant’s risk. In
no event shall the failure of Tenant’s contractors to complete any work in the
Technology Drive Premises extend the Commencement Date for the Technology Drive
Premises beyond the date that Landlord has completed its Tenant Improvement work
and tendered the Technology Drive Premises to Tenant.

 

  I. Tenant hereby designates Gary Carlson, Telephone No. (949) 789-1600, as its
representative, agent and attorney-in-fact for the purpose of receiving notices,
approving submittals and issuing requests for Changes, and Landlord shall be
entitled to rely upon authorizations and directives of such person(s) as if
given directly by Tenant. Tenant may amend the designation of its construction
representative(s) at any time upon delivery of written notice to Landlord.

 

II. COST OF TENANT IMPROVEMENTS

 

  A. Landlord shall complete, or cause to be completed, the Tenant Improvements,
at the construction cost shown in the approved Final Cost Estimate (subject to
the provisions of this Work Letter), in accordance with final Working Drawings
and Specifications approved by both Landlord and Tenant. Landlord shall pay
towards the final construction costs (“Completion Cost”) as incurred a maximum
of Five Hundred Ninety-Two Thousand Five Hundred Forty-One Dollars
($592,541.00), (“Landlord’s Contribution”), based on $25.00 per usable square
foot of the Technology Drive Premises, and Tenant shall be fully responsible for
the remainder (“Tenant’s Contribution”). If the actual cost of completion of the
Tenant Improvements is less than the maximum amount provided for the Landlord’s
Contribution, such savings shall inure to the benefit of Landlord and Tenant
shall not be entitled to any credit or payment.

 



--------------------------------------------------------------------------------

  B. The Completion Cost shall include all direct costs of Landlord in
completing the Tenant Improvements, including but not limited to the following:
(i) payments made to architects, engineers, contractors, subcontractors and
other third party consultants in the performance of the work, (ii) permit fees
and other sums paid to governmental agencies, (iii) costs of all materials
incorporated into the work or used in connection with the work, and (iv) keying
and signage costs. It is further understood and agreed that Landlord’s
construction manager shall be entitled to a supervision/administrative fee equal
to five percent (5%) of the cost of the Tenant Improvements work, which fee
shall be paid from the Landlord’s Contribution.

 

  C. Prior to start of construction of the Tenant Improvements, Tenant shall pay
to Landlord in full the amount of the Tenant’s Contribution set forth in the
Final Cost Estimate. If the actual Completion Cost of the Tenant Improvements is
less than the Final Cost Estimate, any portion of the Tenant’s Contribution paid
by Tenant but not expended towards the Completion Cost shall be credited to rent
next due under this Lease. If the actual Completion Cost is greater than the
Final Cost Estimate because of modifications or extras not reflected on the
approved working drawings, or because of Tenant Delays, then Tenant shall pay to
Landlord, within ten (10) days following submission of an invoice therefor, all
such additional costs, including any additional architectural fee. If Tenant
defaults in the payment of any sums due under this Work Letter, Landlord shall
(in addition to all other remedies) have the same rights as in the case of
Tenant’s failure to pay rent under the Lease.

 

III. DISPUTE RESOLUTION

 

All claims or disputes between Landlord and Tenant arising out of, or relating
to, this Work Letter shall be decided by “JAMS” pursuant to the provisions of
Section 22.7 of the Lease.

 



--------------------------------------------------------------------------------

 

EXHIBIT X-1

(TENANT’S FINISH SUBCONTRACTORS)

 

Subtrade

--------------------------------------------------------------------------------

 

Subcontractor

--------------------------------------------------------------------------------

 

Contact

--------------------------------------------------------------------------------

1. Appliances   Whirlpool / Kitchenaid   Pam Faas         (949) 343-2521 2.
Cabinets   Royal Cabinets   Gary Silverman         (909) 721-8187 3. Finish
Carpentry   Residential Design Services   Mark Scholten         (714) 701-9200
X130 4. Ceramic Tile   1) Ford Tile   Jeff Ford         (949) 279-1724     2)
Sunbelt Tile, Inc.   Craig Hoskins         (714) 692-0884 5. Corian Countertops
  GW Surfaces   Bill Gooch         (949) 707-4618 6. Flooring   New West Designs
  Cal Chamberlain         Randy Raus         (949) 855-3277 X231 7. Glass
Replacement   Canyon Glass   Greg Kuezynski         (949) 581-7360     Eckman
Glass   Joe Eckman         (714) 639-4458 8. Painting   R.C. Wendt Painting  
Janelle Wilson         (714) 960-2700 9. Railings: Wrought Iron   Orange Pacific
Construction   Richard Perez         (714) 288-0489 10. Custom Built-Ins  
Marchetta’s Custom Designs   Jim Marchetta         (714) 549-8684 11. Granite
Fabricator   Cordola Marble   James Cordola         (818) 252-2000

 

 



--------------------------------------------------------------------------------

 

EXHIBIT X-2

(TENANT’S SYSTEMS SUBCONTRACTORS)

 

Subtrade

--------------------------------------------------------------------------------

 

Subcontractor

--------------------------------------------------------------------------------

 

Contact

--------------------------------------------------------------------------------

1. Heat/Air Conditioning   Aliso Air   Jeff Loftus         (949) 589-2021 2.
Alarm / Audio   1) SST   Jesse Fowler         Smart Systems Tech.   (949)
289-3449     2) JWE   Debbie Soper         (949) 366-8366

 